Citation Nr: 1017922	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-21 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a cervical spine disability.

2.  Entitlement to an initial rating in excess of 20 percent 
for right subscapular nerve neuralgia (neurological 
manifestations of the cervical spine disabiity).

3.  Entitlement to service connection for a right eye 
disability claimed as iritis, uveitis, keratitis, and a 
corneal scar.


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1982 to May 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection for a 
cervical spine disability and assigned an initial 
noncompensable rating from which the Veteran appealed.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In a 
June 2006 rating decision, the RO awarded a 10 percent rating 
for the Veteran's cervical spine disability.  AB v. Brown, 6 
Vet. App. 35, 38 (1993) (absent a waiver, a claimant seeking 
a disability rating greater than assigned will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and that a claim remains in controversy where 
less than the maximum available benefits are awarded).  The 
Veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, therefore, the issue 
remains in appellate status.

The Veteran also perfected an appeal as to the RO's denial of 
service connection and separate ratings for the neurological 
manifestations of his cervical and lumbar spine degenerative 
arthritis.  However, in a February 2009 rating decision, the 
RO granted service connection for right subscapular neuralgia 
and right sciatica, awarded 20 and 10 percent ratings, 
respectively.  The Board will review the rating assigned for 
cervical radiculopathy of the right upper extremity as part 
of the increased rating claim for his cervical spine 
disability.  As the Veteran did not appeal the rating 
assigned for his lumbar spine disability, the RO's grant of a 
separate rating for right sciatica represents a full grant of 
the benefits sought.  

The Veteran also appealed the RO's denial of service 
connection for a right eye disability claimed as iritis, 
uveitis, keratitis, and a corneal scar.  However, in a June 
2006 rating decision, the RO granted service connection for 
thrombocytopenia and the Board will confine its consideration 
to the matter as styled on the title page.  



FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the 
objective and probative medical evidence of record 
demonstrates that his cervical spine disability is manifested 
by painful motion and flexion to 35 degrees, and slight 
limitation in all other directions essentially commensurate 
with moderate limitation of motion; however, severe 
limitation of motion is not shown, and there is no clinical 
evidence of muscle spasm or ankylosis or more than mild 
neurological symptoms in the right upper extremity.

2.  Giving the Veteran the benefit of the doubt, his 
recurrent iritis of the right eye cannot be dissociated from 
his active military service.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the schedular 
criteria for an initial 20 percent rating, but no higher, for 
a cervical spine disability, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5290 (2003), 
effective prior to September 26, 2003; 38 C.F.R. § 3.102, 
3.159, 4.71a, DC 5242 (2009), effective September 26, 2003.

2.  The schedular criteria for an initial rating in excess of 
20 percent for right subscapular nerve neuralgia are not met.  
38 U.S.C.A. § 11155; 38 C.F.R. §§ 4.124A, DC 8519 (2009).

3.  Resolving all doubt in favor of the Veteran, recurrent 
iritis of the right eye was incurred in active service.  38 
U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  In this case, letters satisfying the 
notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to 
the Veteran in July 2003, April 2005, August 2006, and May 
2008.  The letters informed him of his and VA's respective 
responsibilities in obtaining supporting evidence and also 
complied with Dingess by also apprising him of the disability 
rating and downstream effective date elements of his claims.  

In this decision, the Board grants service connection for 
recurrent iritis of the right eye.  This award represents a 
complete grant of the benefit sought on appeal.  Thus, any 
deficiency in VA's compliance is deemed to be harmless error, 
and any further discussion of VA's responsibilities is not 
necessary with respect to this claim.  

With respect to the claim for a higher rating for his 
cervical spine disability, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in August 2006 and May 
2008 before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  And since providing that additional Dingess 
notice, the RO has readjudicated his claim in the February 
2009 supplemental statement of the case (SSOC) - including 
considering any additional evidence received in response to 
that additional notice.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he identified.  He was also 
examined for VA compensation purposes in January 2004 and 
June 2008.  These examination reports, and the medical and 
other evidence on file, contain the information needed to 
assess the severity of his cervical spine disability, the 
determinative issue.  38 C.F.R. §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.




II.	Increased Rating for Cervical Spine Disability

In a February 2004 rating decision, the RO granted service 
connection for degenerative disease of the cervical spine 
with mild narrowing at the C4-5 vertebrae and assigned an 
initial noncompensable rating under DC 5010, from which the 
Veteran appealed.  In June 2006, the RO increased the 
Veteran's initial rating to 10 percent.  The Veteran 
continued to appeal.  In February 2009, the RO assigned a 
separate 20 percent rating for the neurological 
manifestations in the right upper extremity of the Veteran's 
cervical spine disability.  

The Veteran claims that the current manifestations of his 
service-connected cervical spine disability are more severe 
than is represented in the currently assigned 10 percent 
rating for the orthopedic manifestations and 20 percent 
rating for the neurological manifestations of his disability.  

Upon review of the probative and objective medical evidence 
of record, the Board finds that the evidence is equipoise as 
to whether a higher rating is warranted.  As such, resolving 
the doubt in the Veteran's favor, the Board concludes that a 
20 percent rating, but no higher, is warranted for the 
orthopedic manifestations of his service-connected cervical 
spine disability, but that no more that the currently 
assigned 20 percent rating is warranted for the neurological 
manifestations of that disability.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.  

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the Veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a 
Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  In addition to these types of symptoms, 
other considerations include whether there is swelling, 
deformity or atrophy from disuse.  38 C.F.R. § 4.45.

The Board notes, however, that the Court has held that 38 
C.F.R. § 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

The Veteran's cervical spine disability was originally rated 
under Diagnostic Code 5010 for traumatic arthritis.  DC 5010 
indicates that the disability should be rated like 
degenerative arthritis (DC 5003) based on limitation of 
motion of the affected parts.  DC 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  According to DC 5003, when limitation of motion 
would be noncompensable, i.e., 0 percent, under a limitation-
of-motion code, but there is at least some limitation of 
motion, VA assigns a 10 percent rating for each major joint 
so affected, to be combined, not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 

As DC 5010 is not generally used for rating spine 
disabilities, the Board will consider the diagnostic codes 
specifically for spine disabilities.  See 38 C.F.R. § 4.71a, 
DC 5290, 5293; see also Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).

During the pendency of the Veteran's claim and appeal, the 
rating criteria for evaluating disabilities of the spine were 
amended.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (now 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2009)).  An omission was then corrected by reinserting two 
missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The 
amendment and subsequent correction were made effective from 
September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The effective date 
rule established by 38 U.S.C.A. § 5110(g) (West 2002), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The Veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period before and after the change was made.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not 
apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
Veteran's claim under the old and new regulations, in making 
its rating decision dated in February 2004 and under the new 
regulations in the June 2006 statement of the case and 
February 2009 supplemental statement of the case.  The 
Veteran was afforded an opportunity to comment on the RO's 
action. Accordingly, there is no prejudice to the Veteran in 
our proceeding under Bernard v. Brown, 4 Vet. App. 384, 393- 
94 (1993).

Prior to September 26, 2003, Diagnostic Code 5290 provided 
for a 10 percent disability rating for slight limitation of 
motion of the cervical spine, a 20 percent disability rating 
for moderate limitation of motion, and a 30 percent 
disability rating for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  

Normal range of motion of the cervical spine is forward 
flexion from zero to 45 degrees, extension from zero to 45 
degrees, left and right lateral flexion from zero to 45 
degrees, and left and right lateral rotation from zero to 80 
degrees.  38 C.F.R. § Plate V (2009).

Cervical spine disabilities could also be rated under 
Diagnostic Code 5293, for intervertebral disc syndrome 
(IVDS).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).  Under these criteria, a 10 percent 
rating requires incapacitating episodes having a total 
duration of at least at least one week but less than two 
weeks; a 20 percent rating requires incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months and a 40 percent rating 
requires incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to IVDS requiring bedrest and 
treatment "prescribed by a physician."  Id.  IVDS can be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002).

The amendment effective September 26, 2003, involved a 
revision of the portion of the rating schedule to which 
diseases and injuries of the spine are evaluated.  In 
particular, DC 5293 for rating IVDS was changed to DC 5243, 
which provides that ratings are now based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003), or on the basis of 
incapacitating episodes (the criteria for which remain 
unchanged from September 23, 2002), whichever method results 
in a higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 10 percent rating for the cervical spine is 
warranted if forward flexion is between 30 degrees and 40 
degrees, the combined range of motion is between 170 degrees 
and 335 degrees, or if there is muscle spasm, guarding or 
localized tenderness not severe enough to result in abnormal 
spinal contour.  A 20 percent disability rating is warranted 
if forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees, or if the combined 
range of motion of cervical spine is not greater than 170 
degrees; or if there is muscle spasm of guarding severe 
enough to result in abnormal spinal contour.  A 30 percent 
disability rating is assigned if forward flexion of the 
cervical spine is 15 degrees or less, or for favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine.  Lastly, a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a (2009).

DC 8510 pertains to incomplete paralysis of the upper 
radicular group (fifth and sixth cervicals).  38 C.F.R. 
§§ 4.25,  4.121a, Diagnostic Code 8510 (2009).  Under this 
provision, mild incomplete paralysis of the major or minor 
arm warrants a 20 percent disability evaluation; moderate 
incomplete paralysis of the minor arm warrants a 30 percent 
disability evaluation; moderate incomplete paralysis of the 
major arm or severe incomplete paralysis of the minor arm 
warrants a 40 percent disability evaluation; and severe 
incomplete paralysis of the major arm warrants a 50 percent 
disability evaluation.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124a.  For rating 
purposes the dominant hand or arm is considered the major and 
the non-dominant the minor.  38 C.F.R. § 4.69.

Applying these criteria to the facts of the case, the Board 
finds the evidence is approximate equipoise as to whether the 
Veteran's cervical spine disability warrants a higher 20 
percent rating for the orthopedic manifestations, but 
concludes that the evidences does not warrant a rating higher 
than 20 percent for the neurological manifestations.  

This is so based upon the findings of two medical 
examinations performed for VA (QTC examinations) in January 
2004 and June 2008, and private treatment records from 
M.J.G., M.D.

At the January 2004 QTC examination, the Veteran reported 
constant neck pain for the last 19 years.  He also reported 
radiation of his neck pain into his right arm with weakness, 
tingling, and numbness down to the fingers.  The Veteran 
denied having incapacitating episodes or losing any time from 
work.  Objectively, the Veteran had normal posture.  Range of 
motion of the Veteran's cervical spine was flexion, 
extension, and bilateral flexion all to 45 degrees; and 
bilateral rotation to 80 degrees.  The examiner noted that 
the range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
examiner found no muscle spasm or tenderness.  The examiner 
found normal motor function, sensation, and reflexes in the 
upper extremities.  X-rays of the cervical spine were within 
normal limits.  A magnetic resonance image (MRI) showed 
multilevel mild degenerative disease with right neural 
foraminal stenosis at the C4-5 level.

The private treatment records show a November 2003 MRI found 
multilevel cervical spondylosis with mild right neural 
foraminal stenosis at the C4-5 and mild left foraminal 
stenosis at the C5-6 secondary to facet degenerative joint 
disease.  Treatment records from August 2004 to February 2007 
show ongoing treatment for neck pain.  Examinations revealed 
range of motion that was 75 to 85 percent of normal.  Dr. 
M.J.G. also found marked tenderness to direct palpation at 
the right cervicothoracic junction.  Neurological examination 
found normal muscle strength and tone at all visits.  There 
are a few references to diminished sensation to light touch 
on the right forearm and slightly diminished reflexes in the 
right biceps brachialis and left triceps brachial. 

During the June 2008 QTC examination, the Veteran reported 
neck pain, neck pops, and headaches.  He reported difficulty 
sleeping due to the pain and difficulty looking behind him 
while driving and complained of having spasms.  Objectively, 
there was no evidence of radiating pain or muscle spasms.  
Range of motion of the Veteran's cervical spine was flexion 
to 35 degree; extension to 25 degrees; bilateral flexion to 
20 degrees; and bilateral rotation to 40 degrees.  The 
examiner noted pain at the maximum degrees of the range but 
no further limitation of motion due to pain, fatigue, 
weakness or incoordination.  The examiner noted tenderness of 
the cervical spine but no muscle spasm.  The neurological 
examination revealed sensation deficits in the right upper 
extremity in the C5, C6, C7, C8, and T1 dermatomes.  Reflexes 
were slightly diminished in both upper extremities.  The 
motor function of the upper extremities was normal.   Pain 
and stiffness were noted, as well as IVDS.

With respect to the criteria for IVDS, the Board notes that 
the evidence does not establish the occurrence of any 
incapacitating episodes - much less of sufficient duration 
and frequency as to warrant assigning a rating in excess of 
20 percent.  At both examinations, the Veteran described neck 
pain that limited his activities and at times required him 
rest to relieve the symptoms.  However, he did not indicate 
or imply that he had required any bedrest in the last year 
because of his neck disability or that a doctor had 
prescribed him bedrest in the past year.  Therefore, a higher 
rating based upon incapacitating episodes is not warranted.

However, giving the Veteran the benefit of the doubt, as to 
limitation of motion, applying the above criteria to the 
facts of this case, the Board finds that, after factoring his 
complaints of pain on motion, the medical evidence is in 
equipoise as to whether his cervical spine disability more 
nearly approximates the criteria for a 20 percent rating 
under Diagnostic Code 5290 as in effect prior to September 
26, 2003.  

Range of motion testing during the January 2004 examination 
showed full range of cervical spine motion but the June 2008 
VA examination reveals that range of cervical spine motion 
was flexion to 35 degrees, extension to 25 degrees, bilateral 
flexion to 20 degrees and bilateral rotation to 40 degrees, a 
10-15 degree loss in all planes of motion that, in the 
Board's opinion, approximate the criteria for slight 
limitation of motion of the cervical spine that warrants a 10 
percent disability rating under 38 C.F.R. § 4.71a, DC 5290, 
effective prior to September 26, 2003.  However, the Veteran 
has also consistently complained of pain in his neck.  In 
light of these complaints, the Board finds that the evidence 
is in equipoise as to whether the next higher rating is 
warranted: 20 percent for moderate limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 
at 204-08.  The Board will accord the Veteran the benefit of 
the doubt, and find that a 20 percent disability rating, but 
no higher, is warranted for his cervical spine disability 
since the initial grant of service connection.  

However, there is no basis to on which to award a higher 
rating for the cervical spine disability.  The evidence 
discussed above does not show that the Veteran's cervical 
spine demonstrates severe limitation of motion, as required 
for a 30 percent disability rating under DC 5290, effective 
prior to September 26, 2003 and the demonstrated range of 
motion is far greater than that needed for a 20 percent 
rating under the current criteria, effective September 26, 
2003.  Although the Veteran's complaints of pain were 
sufficient to warrant the next higher rating of 20 percent, 
as he did not have sufficient limitation of motion to warrant 
that 20 percent rating without factoring in his complaints of 
pain, he cannot be assigned a still higher rating on his 
complaints of pain alone.  See Spurgeon.  And neither of the 
examination reports noted additional loss of motion on 
repetitive use due to weakness, lack of endurance, or 
fatigability.  Consequently, there is simply no basis to 
assign a disability rating even higher than 20 percent.  

In addition, the Veteran has been assigned a separate 20 
percent rating for the neurological manifestations in his 
right upper extremity of his cervical spine disability.  38 
C.F.R. §§ 4.25, 4.124a, Diagnostic Code 8510.  The medical 
examinations of record show normal motor strength and 
function in both upper extremities.  The examinations show 
sensation deficits in the right upper extremity and slightly 
diminished reflexes.  In light of these findings, there is no 
basis to assign a 40 percent rating for moderate incomplete 
paralysis of the major arm.  As the findings and reported 
symptoms in the right upper extremity are relatively mild and 
do not interfere with motor strength or function, they would 
not warrant the higher 40 percent rating.  As to the left 
upper extremity, the isolated findings of diminished reflexes 
in the left arm without diminished sensation, motor function 
or muscle strength are insufficient to assign a separate 
rating for neurological manifestations in the left upper 
extremity.

As noted above, considering the criteria effective from 
September 26, 2003, the Board notes that the evidence does 
not show forward flexion of the cervical spine of 15 degrees 
or less, or favorable ankylosis of the entire cervical spine, 
such that a 30 percent disability rating would be in order.

Accordingly, resolving doubt in the Veteran's favor, the 
Board concludes that a 20 percent rating, but no higher, is 
warranted for the orthopedic manifestations of the Veteran's 
service-connected cervical spine disability, under the 
regulations effective prior to September 26, 2003.  The 
benefit of the doubt has been resolved in the Veteran's favor 
to this limited extent.  However, a rating in excess of 20 
percent is not warranted for the neurological manifestations 
of his cervical spine disability, for the right upper 
extremity.

The Board has also considered whether the Veteran's cervical 
spine disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The current schedular criteria adequately compensate the 
Veteran for the current level of disability and 
symptomatology of his cervical spine disorder.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  
Consequently, referral for extraschedular consideration is 
not warranted.

Finally, in view of the holding in Fenderson, and, based upon 
the record, the Board finds that at no time since the Veteran 
filed his original claim for service connection has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board.

III.	Service Connection for Right Eye Disability

The Veteran claims that he has residuals from the right eye 
conditions that he suffered from in service including iritis, 
uveitis, corneal ulcer, and keratitis.  Upon review of the 
probative and objective medical evidence of record, the Board 
finds that that service connection is warranted for recurrent 
iritis of the right eye.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110, 1131; 38 C.F.R. § 3.303(a).  For a showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's service treatment records show his treatment 
for granulomatous acute uveitis in the right eye in February 
and March 1997.  In November 2000, he was  noted to have a 
past case of iritis in 1997.  The Veteran had right eye 
iritis in May 2001.  In December 2002, he had contact lens-
related keratitis and a corneal ulcer.  

The January 2004 QTC examination found normal conjunctiva 
with a clear cornea and a deep anterior chamber in both eyes.  
There were pigment flecks on the anterior surface of the 
right lens but, otherwise, the lens was clear with no 
evidence of active iritis.  External examination and dilated 
fundoscopic examination revealed no abnormalities of either 
eye.  The Veteran had uncorrected distance visual acuity of 
20/400 in each eye and near visual acuity of 20/20 with 
corrected vision to 20/20.  The examiner stated that there 
was no residual problem of the Veteran's in-service 
granulomatous iritis.

However, private treatment records from Eye Consultants of 
Atlanta show the Veteran's treatment for recurrent iritis in 
December 2004 and January 2005.  

As the Veteran's service treatment records, and post-service 
treatment records, show treatment for recurrent iritis of the 
right eye, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
recurrent iritis of the right eye is warranted.  See Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993), citing  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  The claim must be granted.


ORDER

A 20 percent rating, but no higher, for the orthopedic 
manifestations of the Veteran's cervical spine disability, is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.

An initial rating in excess of 20 percent for=right 
subscapular nerve neuralgia is denied.

Service connection for recurrent iritis of the right eye is 
granted.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals 




 Department of Veterans Affairs


